Title: From George Washington to Henry Bouquet, 24 August 1758
From: Washington, George
To: Bouquet, Henry



Dear Sir
Camp at Fort Cumberland 24th August 1758.

Your favour of the 21st Instt accompanied by the 20 Pack Horses with about 3000 lbs. of Salt Pork came safe to hand.
I had the pleasure likewise of receiving yours of the 23d the Generals happy recovery affords me vast Satisfaction, and am glad the New Road turn’s out so much to your Liking.
The Convoy from Winchester arrivd here yesterday in the Evening—they set out with 468 Beeves, 9 were killd on the

Road and 411 were deliverd at this place, the rest were lost on the Road; but as the Officer sent immediately back after them we are in hopes the greatest part of them will be found.
As only 26000 lb. of Flour came up (which is not quite a Months Provision’s for the Troops here) I have according to your orders detaind it, likewise 90 Beeves, the rest sets out early to Morrow Morning as does all the Forage except 60 Bushels of Corn.
When the Convoy got within 6 Miles of this place 3 Cuttawba Men & 2 Squaws contrary to the Advice of the Officers, set on before the Convoy for this Garrison, and soon after were fird upon by about 10 or 12 of the Enemy who Killd Captn Bullen and Captn French, & wounded one of the Squaws. The loss we sustain by the death of these two Indian Warriors is at this Juncture very considerable as they were very remarkable for their bravery, and attachment to Our Interest—particularly poor Bullen, whom (and the other) we buried with Military Honours. The rest of the Cuttawbas, & what Nottoway’s and Tuscarora’s that are here sets out to Morrow with the Waggon’s for Rays Town.
As we had Intelligence of several Parties of the Enemy being about I detach’d Parties different way’s in hopes of coming up, or cutting of the Retreat of some of them but without any effect—at same time I reinforcd the Convoy with 50 Men.
There are several Waggon’s which came up here with the Flour, that I am at a loss what to do with.
Sergeant Scot (mentiond in a late Letter) this day returnd. He, when within 2 Miles of Fort Duquesne came upon a few fresh Tracts making Inwards which he followd, apprehending that they were just at hand, till his Provision’s were expended; and was thereby obligd to return without making any discoveries worth mentioning—I am glad Mr Chew & Mr Allan has been able to give you Accts so agreable.
Captn Woodward of the first Regiment 3 Subs. & 75 Rank & File Marches tomorrow with 12 day’s Provision’s to waylay the Road in the same manner as Captn McKenzie did.
Inclosd are exact Returns of Our Strength here. I am Dr Sir Yr Most Obedt Hble Servt

Go: Washington

